Citation Nr: 0009783	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-19 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation benefits for laryngeal cancer 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran served on active duty from August 1945 to January 
1946.

The current appeal arose from an October 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  The RO denied entitlement to 
compensation benefits for laryngeal cancer pursuant to the 
provisions of 38 U.S.C.A. § 1151.

The veteran and his wife provided testimony before a Hearing 
Officer at the RO in January 1999, a transcript of which has 
been associated with the claims file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The claim of entitlement to compensation benefits for 
laryngeal cancer pursuant to the provisions of 38 U.S.C.A. 
§ 1151 is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to compensation benefits for 
laryngeal cancer pursuant to the provisions of 38 U.S.C.A. 
§ 1151 is not well grounded.  38 U.S.C.A. § 1151 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A VA medical certificate dated in April 1995 referable to an 
outpatient visit shows the veteran was seen  with a complaint 
that whenever he drinks coffee or soft drinks his throat 
burns.  There was no burning with other liquids or foods.  

His symptoms had begun two months before.  A clinical 
inspection of the throat disclosed it was clear.  There was 
no erythema or masses.  The diagnostic impression was 
questionable gastroesophageal reflux disease (GERD).

A VA medical certificate dated in early November 1995 shows 
the veteran complained of pain on the right side of the 
throat since April 25th.  It was more like sore spots, and 
painful to swallow.  It was recorded that he complained of 
soreness over the right side of the throat when he eats and 
occasional burning over the mid-chest when he eats at night.  
There was no significant cough, weight loss, hoarseness or 
dysphagia.  The neck disclosed no tenderness or masses.  The 
diagnostic impressions were questionable GERD versus 
esophageal lesion.  Additional diagnostic studies including a 
barium swallow, chest x-ray, and laboratory studies were 
ordered.

A VA medical certificate dated in late November 1995 shows 
the veteran reported he had had x-rays taken and blood drawn.  
X-rays were repeated.  He complained of a burning sensation 
in his throat for further evaluation after a barium swallow, 
chest x-ray, and laboratory studies.  He still had a burning 
sensation in the throat with liquids after he lies down at 
night.  In the morning he had a sour taste in his mouth.  It 
was noted that his symptoms had not been relieved since last 
spring with his outpatient medications.  The examination was 
unremarkable.  The diagnostic impression was gastroesophageal 
reflux.  

A February 1996 VA outpatient treatment report shows the 
veteran presented with a greater than one year symptomatology 
described as reflux.  He complained of a burning throat with 
hot liquids.  Reflux with acid was noted.  Antacids helped.  
The clinical assessment was stable GERD symptoms controlled 
with antacids.

A September 1996 VA outpatient treatment report shows the 
veteran denied symptomatology other than a burning throat.  
It was recorded that an upper gastrointestinal x-ray (UGI) 
had revealed a small hiatal hernia with slight reflux 
continued.

An August 1997 VA outpatient treatment report shows the 
veteran was clinically assessed with stable GERD.

A late February 1998 VA outpatient treatment report shows the 
veteran complained of a sore place on his throat with 
difficulty clearing phlegm for the last year.  He had been 
smoking one pack of cigarettes per day since he was eleven 
years old.  It was noted that he had refused rectal as well 
as pulmonary examinations.  The clinical assessment was GERD.

A VA outpatient surgery record dated in late March 1998 shows 
examination disclosed hoarseness with a partially obstructing 
lesion.

An early April 1998 VA direct laryngoscopy with biopsy of 
lesion and rigid esophagoscopy disclosed a laryngeal lesion.

VA hospital records dated in May and June 1998 show the 
veteran was treated with chemotherapy for laryngeal cancer.  
Additional records pertaining to his treatment have been 
associated with the claims file.

The veteran filed a claim for compensation benefits for 
laryngeal cancer pursuant to the provisions of 38 U.S.C.A. 
§ 1151 in July 1998.

An October 1998 VA aid and attendance/housebound examination 
report show a diagnosis of squamous cell carcinoma of the 
larynx.

The veteran and his wife provided oral testimony before a 
Hearing Officer at the RO in January 1999.  A transcript of 
their testimony has been associated with the claims file.  
The veteran contended that due to improper care by VA, his 
laryngeal cancer was not discovered when it should have been 
back in 1995, instead of 1998.  He argued that all necessary 
testing should have been conducted when he first came in 
complaining of throat symptomatology in 1995.




Criteria

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers from an injury, or an aggravation of an 
injury, as a result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151.

In 1991, the United State Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd. Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part f VA.






In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. 
§ 3.358(c)(3), now provides:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative. 'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.

However, in a precedent opinion, the VA Office of the General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.

The Court has held that, for a service connection claim to be 
well grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus (i.e., a link or connection) between the 
injury or disease in service and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  

Although claims for 38 U.S.C.A. § 1151 compensation benefits 
are not based upon actual service connection, there are 
similarities in their adjudication, including the requirement 
for a well grounded claim.  See Boeck v. Brown, 6 Vet. 
App. 14, 16-17 (1993) (holding that a veteran must submit 
evidence sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151; Contreras v. Brown, 5 Vet. App. 492, 495 
(1993).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993); see Contreras, 
supra.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 191);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

The Board initially notes that, in this case, the provisions 
of 38 U.S.C.A. § 1151, in effect prior to October 1, 1997, 
are more favorable to the claim, inasmuch as negligence need 
not be established in order for the appellant to prevail.  
However, inasmuch as the original claim under the provisions 
of 38 U.S.C.A. § 1151 was filed nine months after October 1, 
1997 (July 1998), the provisions of 38 U.S.C.A. § 1151 in 
effect prior to October 1, 1997 are inapplicable to the 
claim.  See VAOPGCPREC 40-97.

As to the claim for compensation benefits for laryngeal 
cancer pursuant to the provisions of 38 U.S.C.A. § 1151, the 
Board notes that under the law, the context of this issue on 
appeal, where it is determined that there is disability 
resulting from VA treatment, compensation will be payable in 
the same manner as if such disability were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
laryngeal cancer must be denied as not well grounded.





In the case at hand there is no medical evidence that the 
veteran's laryngeal cancer resulted from or was aggravated by 
VA hospitalization, medical examination, or treatment, 
muchless is there any indication of carelessness, negligence, 
lack of proper skill, error in judgment or similar fault on 
the part of VA in furnishing care, or an event not reasonably 
foreseeable.  There are no medical opinions in VA or private 
medical records linking laryngeal cancer to VA negligence by 
virtue of hospitalization, medical examination, or treatment.  

The veteran has contended that due to failure or by 
implication negligence on the part of VA to provide all 
appropriate diagnostic studies sooner, his laryngeal cancer 
was not discovered until 1998, instead of in 1995 when he 
originally complained of throat symptomatology.  The 
competent medical evidentiary record is nonsupportive of the 
veteran's allegations and in fact is to the contrary.  In 
this regard the Board notes that while the veteran did seek 
treatment for throat symptomatology in 1995, such 
symptomatology, after substantial diagnostic studies 
involving a barium swallow, x-ray, and laboratory studies 
found he was suffering from GERD.  He was even found to have 
a hiatal hernia as well to account for his gastrointestinal 
disability.  It is well to note that he did obtain some 
relief of his symptoms with antacids.  Follow-up examinations 
on the part of VA continued to show reflux.

It was not until early 1998 when the veteran described a 
specific spot on his throat, complained of hoarseness, and 
described a rather heavy smoking history that he was afforded 
a then indicated laryngoscopy which revealed his laryngeal 
lesion which  was ultimately treated.  There is no indication 
in the record that additional disability resulted secondary 
to VA carelessness, negligence, lack of proper skill, error 
in judgment or similar fault on the part of VA in the course 
of treatment, hospitalization, or medical examination during 
the reporting period.  


Irrespective of the etiology the veteran may offer to account 
for his laryngeal cancer, the Board notes that, generally 
speaking, lay persons are not competent to offer evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  Neither is 
the Board competent to supplement the record with its own 
unsubstantiated medical conclusions as to whether the 
veteran's laryngeal cancer is related to carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing medical care, 
or an event not reasonable foreseeable.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In the instant case, the issue of whether negligence by VA in 
hospitalization medical or surgical treatment, or 
examinations caused or aggravated the veteran's laryngeal 
cancer requires competent medical evidence.  In the absence 
of competent medical evidence linking the veteran's laryngeal 
cancer to carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable, the 
Board must deny the veteran's claim as not well grounded.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question of whether a claim is well grounded but 
rather as here, proceeds to adjudication on the merits, there 
is no prejudice to the veteran solely from the omission of 
the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  

Moreover, the Board views its foregoing discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application to reopen his claim.  Graves v. 
Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board finds that the RO was not under a duty to assist 
the veteran in developing facts pursuant to his claim for 
compensation benefits for laryngeal cancer prior to the 
submission of a well grounded claim.  Epps v. Gober, 126 F.3d 
1464, 1468-69 (Fed. Cir. 1997).  The Court has held that if 
the veteran fails to submit a well grounded claim, VA is 
under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1999).

The veteran's representative contends that VA has expanded 
its duty to assist because it is required to fully develop a 
claim before making a decision on claims that are not well 
grounded.  In support of this contention the representative 
cites provisions of the VA Adjudication Procedure Manual M21-
1.  He cites to Part III, paragraph 1.03a and Part VI, 
paragraphs 1.01b and 2.10f in support of the proposition that 
the RO must fully develop a claim prior to a determination of 
whether a claim is well grounded.

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  

The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declaration did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993);  38 C.F.R. 
§ 19.5 (1999).

The Board has determined, therefore, that in the absence of a 
well grounded claim for compensation benefits for laryngeal 
cancer pursuant to the criteria of 38 U.S.C.A. § 1151, VA has 
no duty to assist the veteran in developing his case on this 
issue.

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  

In this case, the RO informed the veteran of the evidence he 
needed to submit to support his claim, thus fulfilling its 
duty in this instance.  The veteran has not indicated the 
existence of any evidence that has not already been obtained 
and/or requested that would well ground this claim.  
38 U.S.C.A. § 5103(a); McKnight, Epps.

As the veteran's claim of entitlement to compensation 
benefits for laryngeal cancer pursuant to the provisions of 
38 U.S.C.A. § 1151 is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to compensation benefits for laryngeal cancer 
pursuant to the provisions of 38 U.S.C.A. § 1151, the appeal 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

